Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.         The drawings are objected to because drawing sheets are not numbered. In this case, the drawing sheet should be numbered from 1/6 through 6/6.  See MPEP 608.2 (V) (t).    
           Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
      2.        The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the   
      basis for  all obviousness rejections set forth in this Office action: 



3.       Claims 1-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over  Chiao (2018/0169776) in view of Myrfield (2015/0158097) or Jeng et al. (2015/002660), hereinafter Jeng. Regarding claim 1, Chiao teaches a method of cutting a workpiece with a band saw comprising: rotating, with a band saw machine, a blade 14 about a central longitudinal axis (Fig. 1); supporting a back edge of the blade 14 during said rotating with a back support 34; supporting a first lateral side edge of the blade 14 during said rotating with a first lateral side support 30; monitoring, with a first sensor 48, a first level of force exerted against the back support 34; moving, with the band saw machine, the blade 14 along the central longitudinal axis during said rotating; and dynamically controlling, with a computing device (as a controller; not shown) having inherently one or more processors, the band saw machine during said moving in response to at least one of the first level of force. See Figs. 1-5 and paragraphs 0008 and 0021 in Chiao. Chiao does not explicitly teach the step of monitoring with a second sensor, a second level of force exerted against the first lateral side support. However, Myrfield teaches the step of monitoring, with a second sensor (55 or 130a), a second level of force exerted against a first lateral side support (50 or132a). See Figs. 1-8 and paragraphs 0080 and 0098 in Myrfield. Jeng also teaches the step of monitoring, with a second sensor 72, a second level of force exerted against a first lateral side support 70. See Figs. 1-3 and paragraph 0023 in Jeng. It would have been obvious to a person .
             Regarding claim 2, Chiao, as modified by Myrfield or Jeng, teaches everything noted above including that the dynamically controlling is further defined as: dynamically controlling, with the computing device having one or more processors, the band saw machine during said moving in response to both of the first level of force (taught by Chaio) and the second level of force (taught by Myfeild or Jeng).  
           Regarding claim 3, Chiao, as modified by Myrfield or Jeng, teaches everything noted above including that the dynamically controlling is further defined as: dynamically controlling, with the computing device, the band saw machine to change a direction of rectilinear movement of the blade along the central longitudinal axis in response to an increase in the first level of force sensed by the first sensor. The rectilinear movement I of the blade along the central longitudinal axis defines also by the rotating speed of the blade.
           Regarding claim 4, Chiao, as modified by Myrfield or Jeng, teaches everything noted above including that the dynamically controlling is further defined as: dynamically controlling, with the computing device, the band saw machine to change a direction of rectilinear movement of the blade along the central longitudinal axis in response to a decrease in the first level of force sensed by the first sensor.  

           Regarding claim 6, Chiao, as modified by Myrfield or Jeng, teaches everything noted above including that the dynamically controlling is further defined as: dynamically controlling, with the computing device, the band saw machine to change a velocity of rectilinear movement of the blade along the central longitudinal axis in response to a decrease in the first level of force sensed by the first sensor.  
           Regarding claim 7, Chiao, as modified by Myrfield or Jeng, teaches everything noted above including that the dynamically controlling is further defined as: dynamically controlling, with the computing device, the band saw machine to change an acceleration of rectilinear movement of the blade along the central longitudinal axis in response to an increase in the first level of force sensed by the first sensor.  
           Regarding claim 8, Chiao, as modified by Myrfield or Jeng, teaches everything noted above including that the dynamically controlling is further defined as: dynamically controlling, with the computing device, the band saw machine to change an acceleration of rectilinear movement of the blade along the central longitudinal axis in response to a decrease in the first level of force sensed by the first sensor.  

            Regarding claim 10, Chiao, as modified by Myrfield or Jeng, teaches everything noted above including that the dynamically controlling is further defined as: dynamically controlling, with the computing device, the band saw machine to change a direction of rectilinear movement of the blade along the central longitudinal axis in response to a decrease in the second level of force sensed by the second sensor. See paragraph 0015 in Myrfield and paragraph 0023 in Jeng.
             Regarding claim 11, Chiao, as modified by Myrfield or Jeng, teaches everything noted above including that the dynamically controlling is further defined as: dynamically controlling, with the computing device, the band saw machine to change a velocity of rectilinear movement of the blade along the central longitudinal axis in response to an increase in the second level of force sensed by the second sensor.  
              Regarding claim 12, Chiao, as modified by Myrfield or Jeng, teaches everything noted above including that the dynamically controlling is further defined as: dynamically controlling, with the computing device, the band saw machine to change a velocity of rectilinear movement of the blade along the central longitudinal 
              Regarding claim 13, Chiao, as modified by Myrfield or Jeng, teaches everything noted above including that the dynamically controlling is further defined as: dynamically controlling, with the computing device, the band saw machine to change an acceleration of rectilinear movement of the blade along the central longitudinal axis in response to an increase in the second level of force sensed by the second sensor.  
              Regarding claim 14, Chiao, as modified by Myrfield or Jeng, teaches everything noted above including that the dynamically controlling is further defined as: dynamically controlling, with the computing device, the band saw machine to change an acceleration of rectilinear movement of the blade along the central longitudinal axis in response to a decrease in the second level of force sensed by the second sensor.  

4.       Claims 15-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chiao in view of Myrfield or Jeng and in further view of Rudolph et al. (2011/0296971 A1), hereinafter Rudolph. Regarding claim 15, Chiao, as modified by Myrfield or Jeng, does not explicitly teach the step of supporting a second lateral side edge of the blade, opposite to the first lateral side edge, during said rotating with a second lateral side support; and monitoring, with a third sensor, a third level of force exerted against the second lateral side support.  However, Rudolph teaches a sensor mechanism (40 sub 11 and 40 sub 12) providing the same sensor . 
           Regarding claim 16, Chiao, as modified above, teaches everything noted above including that the dynamically controlling is further defined as: dynamically controlling, with the computing device, the band saw machine to change one of a direction, velocity and acceleration of rectilinear movement of the blade along the central longitudinal axis to an increase in one of the second level of force sensed by the second sensor and the third level of force sensed by the third sensor.  
           Regarding claim 17, Chiao, as modified above, teaches everything noted above including that the dynamically controlling is further defined as: dynamically controlling, with the computing device having one or more processors, the band saw machine during said moving in response to all of the first level of force.
           Regarding claim 18, Chiao, as modified above, teaches everything noted above including that the device, the band saw machine to change at least one of a direction, velocity and acceleration of rectilinear movement of the blade along the central longitudinal axis only in response to increases in at least two of the first level 
           Regarding claim 19, Chiao, as modified above, teaches everything noted above including that the said dynamically controlling is further defined as: maintaining, with the band saw machine under the control of the computing device, at least one of a direction, velocity and acceleration of rectilinear movement of the blade along the central longitudinal axis despite an increase in at least a first of the first level of force sensed by the first sensor, the second level of force sensed by the second sensor, and the third level of force sensed by the third sensor in response to a decrease in at least a second of the first level of force sensed by the first sensor, the second level of force sensed by the second sensor, and the third level of force sensed by the third sensor.  
           Regarding claim 20, Chiao, as modified above, teaches everything noted above including that the dynamically controlling is further defined as: dynamically controlling, with the computing device, the band saw machine to change at least one of a direction, velocity and acceleration of rectilinear movement of the blade along the central longitudinal axis only in response to increases in the second level of force sensed by the second sensor and the third level of force sensed by the third sensor, despite no

Conclusion
5.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 


6.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571/) 272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   



   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724